Exhibit 10.28

 

FIRST AMENDMENT TO PARAGON CENTRE MASTER LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO PARAGON CENTRE MASTER LEASE AGREEMENT (this “First
Amendment”) is made and entered into this 13th day of December, 2019 by and
between Paragon Centre Holdings, LLC, a Kentucky limited liability company
(“Landlord”), and TEXAS ROADHOUSE, INC., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord, as landlord, and Texas Roadhouse Holdings LLC, a Kentucky
limited liability company (“Original Tenant”), as tenant, entered into that
certain Paragon Centre Master Lease Agreement dated October 26, 2018 (as the
same may be amended, modified and/or supplemented, the “Lease”) relating to that
certain office project located at 6040 Dutchmans Lane, Louisville, Kentucky
40205 and 6060 Dutchmans Lane, Louisville, Kentucky 40205 more particularly
described therein and consisting of (i) an approximately 62,148 square foot
structure situated upon the property commonly known as One Paragon Centre, (ii)
an approximately 65,918 square foot structure situated upon the property
commonly known as Two Paragon Centre, (iii) a soon-to-be constructed 4,750
square foot structure to be situated upon the property between One Paragon
Centre and Two Paragon Centre, and (iv) parking areas and other improvements
serving such buildings (collectively, the “Project”);

 

WHEREAS, Tenant is successor-by-assign to Original Tenant and is now the tenant
under the Lease; and

 

WHEREAS, Landlord and Tenant desire to amend the terms and conditions of the
Lease in accordance with the terms and conditions of the First Amendment.

 

AMENDMENT:

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, Landlord and Tenant hereby agree as
follows:

 

1.Recitals; Defined Terms. The recitals set forth above are true and accurate
and are hereby incorporated herein by reference. Except as specifically set
forth herein, all capitalized terms shall have the same meanings as set forth in
the Lease.

 

2. Insurance.  Notwithstanding anything to the contrary contained in the Lease,
as amended hereby, including, without limitation, Section 7.4(a) of the Lease,
Landlord and Tenant acknowledge and agree that Tenant shall maintain, or cause
to be maintained, broad form “special cause of loss form” (formerly known as
“All-Risk”) property insurance on the Building during the Term of the Lease,
with coverage including, but not limited to, the perils covered by standard Fire
and Extended Coverage Insurance, for one hundred percent (100%) of the actual
replacement cost of the Building,  naming Landlord and Landlord’s lender (to the
extent Landlord has provided written notice to Tenant of the same) as a loss
payee as its interests may appear.  The insurance required to be maintained by
Tenant under this Section 2 shall satisfy the terms and conditions set forth in
Section 7.4(b) of the Lease, including Tenant’s right to obtain any policies of
insurance required by Tenant through blanket or master policies insuring other
entities or properties owned or controlled by Tenant (provided that the per
location limits specified herein are allocated to the Building).  

 








3.Miscellaneous.  Except as otherwise expressly set forth in this First
Amendment, the Lease shall remain in full force and effect according to its
terms and shall inure to the benefit of and shall be binding upon the parties
hereto and their respective permitted successors and assigns.  This First
Amendment may be executed in counterparts, each of which shall be deemed to be
an original, but all of which shall constitute one and the same
instrument.  This First Amendment shall be binding on the parties when executed
and delivered by the parties to one another by facsimile and/or other electronic
transmission, but each party promptly following such execution and delivery
shall deliver an originally executed counterpart to the other party.  It is
understood and agreed that the Lease, as amended hereby, is in full force and
effect and has not been modified, supplemented, or amended in any way by any
written or oral agreements between Landlord and Tenant, except as expressly set
forth in this First Amendment.  The parties hereto each represent and warrant
that it has full power and lawful authority to enter into and perform its
obligations under this First Amendment, and that the person or persons signing
on its behalf has been duly authorized to do so.

 

 

[Signature Page Follows]

 










WITNESS WHEREOF, the parties have executed and delivered the First Amendment as
of the date first written above.

 

LANDLORD:

PARAGON CENTRE HOLDINGS, LLC,  

a Kentucky limited liability company



By: ___    /s/ David W. Nicklies______    ____ __

Name:  David W. Nicklies 

Title:    Manager

 

TENANT:

TEXAS ROADHOUSE, INC.,

a Delaware corporation

 

By:     /s/ Russell Arbuckle             

Name:          Russell Arbuckle

Title:       Senior Director of Real Estate

 

 



